TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED APRIL 30, 2020



                                      NO. 03-18-00364-CV


            Low Income Consumers, Mary Wilson and Hipolita Lutz, Appellants

                                                v.

                           Public Utility Commission of Texas, Appellee




      DIRECT APPEAL FROM THE PUBLIC UTILITY COMMISSION OF TEXAS
                   RULEMAKING PROCEEDING NO. 47343
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                AFFIRMED -- OPINION BY JUSTICE GOODWIN;
          CONCURING AND DISSENTING OPINION BY JUSTICE TRIANA




This is an appeal from the Commission’s order adopting the amended rules. Because this Court

concludes that the Commission acted within its authority and complied with the Administrative

Procedure Act, the Court affirms the Commission’s order. The appellants shall pay all costs

relating to this appeal.